Citation Nr: 0204873	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of Department 
of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1927 to 
May 1947.  The appellant is the purported widow of the 
veteran who died in January 1977 as a consequence of 
cardiorespiratory arrest.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination by the 
Manila, Republic of the Philippines, Regional Office (RO), 
which found that the appellant had not submitted new and 
material evidence to reopen a previously denied claim for 
entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA benefits.

In February 2000, the Board received mail from the appellant 
that was sent directly to the Board.  Regarding consideration 
of additional evidence, pursuant to 38 C.F.R. § 20.1304(c), 
any pertinent evidence submitted by the appellant or 
representative, which is accepted by the Board under the 
provisions of this section, must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit to which the evidence 
relates may be allowed on appeal without such referral.  Such 
waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time 
of the hearing.  38 C.F.R. § 20.1304(c) (2001); cf. 67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (amending the provisions of 
38 C.F.R. § 20.1304 by removing paragraph (c), as it pertains 
to the requirement for a written waiver for Regional Office 
consideration).

The appellant has submitted additional evidence directly to 
the Board, without a written waiver.  The evidence consists 
of a request for an advance on the docket for consideration 
of her appeal, due to her failing health, as evidenced in 
outpatient treatment records submitted for the Board's 
review.  Also submitted was another duplicate copy of a 
marriage certification between the appellant and the veteran, 
of which several copies are of record.  Consequently, the 
Board determines that no written waiver is necessary, and 
that the mail sent directly to the Board is not pertinent 
evidence that must be referred to the agency of original 
jurisdiction.  It is not considered pertinent evidence 
because it does not pertain to the legality and validity of a 
marriage, which is the basis of the issue on appeal.  Rather, 
it shows the current health status of the appellant, which is 
not at issue here, and the remainder of the mail is a request 
for an advance on the docket and duplicate evidence.  
38 C.F.R. § 20.1304 (c) (2001).

Procedural history reveals that, in June 1978, the RO 
conducted a field investigation to determine whether the 
appellant, who was the claimant at the time, could be 
recognized as the veteran's legal widow under the deemed 
valid marriage rule.  In August 1978, the RO wrote an 
administrative decision for the record.  The issue was 
whether the marriage of the veteran to the claimant may be 
deemed valid.  The facts and a discussion were provided.  The 
RO concluded that the veteran's marriage to the claimant was 
not deemed valid.  She perfected an appeal to the Board.  

In an April 1979 decision, the Board phrased the issue as one 
for entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA benefits.  The 
Board found that the veteran was married to another in 1949 
and that the marriage was never dissolved; that the veteran 
and the appellant were married in January 1961, at which time 
the appellant had knowledge of a legal impediment to her 
marriage to the veteran; and that the veteran died in January 
1977.  The Board concluded that the appellant was not the 
legal spouse of the veteran at the time of his death; and 
that the appellant's marriage to the veteran may not be 
recognized on a "deemed valid" basis for VA purposes.  Her 
claim was denied.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.1104 (2001).

In a decision dated in February 2000 the Board found that the 
evidence submitted by the appellant subsequent to an April 
1979 Board decision, which found that the appellant was not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of entitlement to VA benefits, was not 
new and material such as to reopen her previously denied 
claim.  The appellant appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Court vacated the Board's February 2000 
decision in light of the enactment of the Veterans' Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and remanded the case for 
readjudication of the appellant's claim under the new 
statute.  This statute imposes on VA an obligation to inform 
the claimant of the evidence needed to substantiate and 
complete a claim and provides for new notification 
procedures.


FINDINGS OF FACT

1.  In April 1979, the Board issued a decision which denied 
the appellant's claim for entitlement to recognition as a 
surviving spouse of the veteran for the purpose of VA death 
benefits.

2.  The evidence submitted since the April 1979 Board 
decision is not new because it is cumulative and redundant, 
and does not bear directly and substantially upon the 
specific matter now under consideration; which is whether 
there is evidence showing the appellant was the legal spouse 
of the veteran at the time of his death in January 1977.  

3.  When considered alone or together with all of the 
evidence, the additional evidence submitted for the record 
has no significant effect on the facts previously considered.  


CONCLUSION OF LAW

The April 1979 Board decision, which denied recognition of 
the appellant as the surviving spouse of the veteran for the 
purpose of entitlement to VA benefits, is final, and the 
evidence received since the April 1979 decision, is not new 
and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(a)-(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1100(a), 
20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the VCAA of 2000 was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The liberalizing provisions of the VCAA are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, nothing in the act 
shall be constructed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The rule is 
effective November 9, 2000, except the amendment to 38 C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implemented in 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.

The second sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides nothing in 
§ 5103A shall be construed to preclude VA from providing such 
other assistance to a claimant in substantiating the claim as 
VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Such are not 
applicable for the appellant's claim to reopen, which was 
received long before that date.

In reaching the decision below, the Board has considered the 
VCAA, which as noted imposes on VA an obligation to inform a 
claimant of the evidence needed to substantiate and complete 
a claim as well as providing new notification procedures.  In 
this case the Board finds that a remand to inform or notify 
the appellant about the new law is not warranted because the 
RO already informed her of the applicable laws and 
regulations in the statement of the case and supplemental 
statement of the case furnished to her in August 1998 and 
April 1999, respectively.  Furthermore, the appellant has 
been offered the opportunity to submit evidence and argument 
relevant to the issue on appeal, and has done so.  The 
appellant has been advised of the evidence needed to support 
her claim.  Nothing in the record suggests the existence of 
evidence not already on file that might serve to reopen the 
appellant's finally denied claim.  Thus, under the 
circumstances, VA has satisfied its duty to notify and assist 
the appellant.  The Board finds that the appellant is not 
prejudiced by its consideration of this claim pursuant to the 
new legislation without further development insofar as VA has 
met all obligations to the appellant under this new 
legislation.  Any further development and further expending 
of VA resources is not warranted as the circumstances of this 
case indicate that a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As noted above, the Board in a decision dated in April 1979, 
denied the appellant's claim for entitlement to recognition 
as the surviving spouse of the veteran for purposes of VA 
benefits.  When the Board disallows a claim, the claim may 
not thereafter be reopened and allowed unless new and 
material evidence is presented or secured.  38 U.S.C.A. 
§§ 5108, 7104.  If the Board determines that the claimant has 
produced new and material evidence, a claim is deemed to have 
been reopened and the case must then be evaluated on the 
basis of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

In order to determine whether new and material evidence has 
been presented, the Board looks to the final disallowance of 
the claim.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  
Here the Board must look at the evidence added to the record 
since its April 1979 final decision.  However, for purposes 
of clarity, the Board will first review the evidence before 
it in April 1979 when the appellant's claim was considered on 
the merits.

The evidence of record at the time of the April 1979 Board 
decision included a marriage certificate, showing that the 
veteran was married to V.M. in 1934 and a copy of a decree of 
annulment disclosing that the marriage was dissolved in 
October 1946.  A declaration of marital status, received from 
the veteran in November 1950, showed that he was married to 
A.A.N., that they did not live together, and that A.A.N. was 
intending to file for divorce.  Official birth records 
disclose that children were born to the veteran and the 
appellant, and official marriage records disclose that the 
veteran and appellant were married in January 1961.  

A copy of the veteran's death certificate was of record, 
showing that he died in January 1977.  Department of the Navy 
records show that the appellant was entitled to annuity 
compensation under the survivor benefit plan of the veteran.  
Statements from the appellant were of record, which indicated 
that she knew the veteran to have only been married and 
divorced once, and that the veteran never mentioned a 
marriage to A.A.N.  November 1977 and October 1978 records 
from the Civil Registrar show certification that there was no 
data pertaining to the marriage of the veteran and A.A.N.  

Also of file in April 1979 was a report of a VA field 
examination conducted in June 1978.  The appellant and her 
family were interviewed.  In her first sworn deposition, the 
appellant stated that she had no knowledge of any legal 
impediment to her marriage to the veteran.  After the 
appellant's relatives advised the field examiner that the 
appellant had lived as the housemaid for the veteran and 
A.A.N., and that she, therefore, had knowledge of their 
marriage, she acknowledged the same in the second of two 
depositions.  Also in her second deposition, the appellant 
admitted that, at the time of her marriage to the veteran in 
1961, she knew that he had a prior undissolved marriage with 
A.A.N.

Evidence adduced since the April 1979 Board decision and 
received in conjunction with the appellant's claim to reopen 
includes statements encompassing the appellant's contentions 
that she was the surviving spouse of the veteran at the time 
of his death; duplicate records, a September 1997 record from 
the Civil Registry and a December 1997 record from the 
Records Management and Archives Office.  

The duplicate records received are of the marriage contract 
between the appellant and the veteran, and a duplicate copy 
of the 1977 Navy document showing the appellant's entitlement 
to annuity benefits.  Duplicative in content is the September 
1997 record from the Civil Registry which said the same thing 
as was certified in November 1977 and October 1978; that 
there was no data about the marriage between the veteran and 
A.A.N.  The September 1997 record from the Civil Registry 
indicates certification that the office has no record of 
marriage between the veteran and A.A.N., and that the records 
of marriages for the years 1949 were still intact in the 
archives of that office.  

The December 1997 record from the Records Management and 
Archives Office indicates certification that there was no 
available information from the Register of Marriages in 1949 
about the marriage of the veteran to A.A.N.  

The Board at this time has reviewed all the additional 
evidence received by the Board since its April 1979 decision, 
and determines that this information is not new.  Certainly, 
the duplicate copies of the marriage certificate of the 
veteran to the appellant and the Navy benefits she received 
as his surviving spouse are not new.  Again, the September 
1997 Civil Registrar document is identical in content to the 
November 1977 and October 1978 records, which the Board 
considered at the time of its April 1979 decision.  The 
content of the December 1997 record is also the same; namely 
indicating that there is no archival information on the 
veteran's marriage to A.A.N., a fact, again, also considered 
previously by the Board.

The matter under consideration here is whether the appellant 
was the surviving spouse of the veteran at the time of his 
death in January 1977, and whether their marriage could be 
"deemed valid" for VA purposes.  Competent evidence showing 
that the veteran's marriage to A.A.N. was dissolved, and, 
that the appellant had no knowledge of a legal impediment to 
her marriage to the veteran, would have to be presented in 
order for the appellant to reopen this finally denied claim.  
Considering the fact that the appellant admitted in a sworn 
deposition in June 1978, that she had knowledge of the legal 
impediment to her marriage to the veteran, new evidence to 
the contrary is probably difficult to supply, but 
nonetheless, it is required by the law to reopen this claim.  

Without evidence that bears directly and substantially on the 
matter under consideration, the claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits remains denied.  Accordingly, 
the evidence received subsequent to the April 1979 Board 
decision pertaining to the appellant's purported marriage to 
the veteran, is, therefore, cumulative of the evidence 
previously of record.  38 C.F.R. § 3.156(a).  Because the 
evidence is not "new," its materiality need not be 
determined.  Smith v. West, 12 Vet. App. at 315 (If the 
evidence is not "new," the analysis ends there; its 
materiality is not relevant).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete the 
application to reopen her claim for status as a surviving 
spouse of the veteran.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been presented to reopen 
a claim for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits, 
the claim remains denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

